UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 11/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus California AMT-Free Municipal Bond Fund SEMIANNUAL REPORT November 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 23 Notes to Financial Statements 28 Information About the Renewal of the Fund’s Management Agreement 36 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the six-month period from June 1, 2016 through November 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over the reporting period despite occasional bouts of volatility stemming from economic and political developments. In the wake of a robust market rally during the spring of 2016, a referendum in the United Kingdom to leave the European Union triggered heightened market turbulence in June. The market rally resumed over the summer as geopolitical concerns eased, and several broad measures of stock market performance climbed to record highs. Stock prices moderated prior to U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality sovereign bonds moved lower over much of the reporting period due to robust investor demand for current income, but yields surged higher after the election amid expectations of rising interest rates. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation December 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through November 30, 2016, as provided by Jeffrey Burger and Thomas Casey, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2016, Dreyfus California AMT-Free Municipal Bond Fund’s Class A shares produced a total return of -4.92%, Class C shares returned -5.35%, Class I shares returned -4.81%, Class Y shares returned -4.79%, and Class Z shares returned -4.81%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within California, achieved a total return of -3.52% for the same period. 2 Municipal bonds produced moderate losses, on average, amid heightened market volatility later in the reporting period. The fund lagged its Index, mainly due to the underperformance of California municipal bonds compared to national market averages. As of August 24, 2016, the fund’s benchmark, the Barclays Municipal Bond Index, was renamed the Bloomberg Barclays U.S. Municipal Bond Index. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in municipal bonds that provide income exempt from federal and California state personal income taxes. The fund also seeks to provide income exempt from the federal Alternative Minimum Tax. The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund’s average portfolio maturity is not restricted. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Supply-and-Demand Dynamics Fueled Market Volatility The reporting period began in a constructive environment in which commodity prices were rebounding from depressed levels, U.S. monetary policymakers signaled that they would delay additional short-term rate hikes, and inflationary pressures remained muted. Meanwhile, income-oriented investors in a low interest rate environment reached for the competitive after-tax yields being provided by municipal bonds. These factors generally supported municipal bond prices at the time. However, changing supply-and-demand dynamics derailed the market rally later in the summer when issuers came to market with a flood of new municipal securities in anticipation of another rate hike before the end of 2016. Market declines accelerated in November as investor demand faltered in response to uncertainty surrounding changes in tax and fiscal policies from a newly elected presidential administration. By the end of the reporting period, municipal bonds more than gave back any previous gains. 3 DISCUSSION OF FUND PERFORMANCE (continued) Nonetheless, a growing U.S. economy continued to support sound credit conditions for most municipal bond issuers. Several states and municipalities face pressure from underfunded pension systems, but most — including California — have benefited from rising tax revenues and balanced operating budgets. California Bonds Lagged National Averages The fund’s relative results were constrained to a degree by its focus on municipal bonds from California issuers, which generally lost more value than national averages during the market downturn. In addition, an emphasis on bonds with longer maturities caused the fund to participate more fully in the market’s declines later in the reporting period. Some of the fund’s holdings also were hit hard during the downturn, most notably bonds backed by California’s settlement of litigation with U.S. tobacco companies. On the other hand, the fund benefited during the reporting period from an emphasis on revenue-backed bonds over general obligation bonds. Revenue bonds with shorter maturities fared especially well, as did bonds backed by revenues from hospitals, electric utilities, airports, and industrial development projects. A More Opportunistic Investment Posture As of the reporting period’s end, the municipal bond market remained volatile in light of political changes, expectations of another rate hike in December 2016, and the increase in municipal bond issuance volumes. Yet, we believe that recent market weakness may have been more severe than is warranted by growing U.S. and California economies, an environment of generally strong municipal credit characteristics, and a continuing need among individual investors for tax-free income. Therefore, we have adopted a more opportunistic investment posture, taking advantage of bouts of market weakness to purchase attractively valued revenue bonds in areas of the California market that, in our analysis, are fundamentally strong and provide competitive yields. December 15, 2016 Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I, Class Y, and Class Z (which is closed to new investors) shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Bloomberg Barclays U.S. Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from June 1, 2016 to November 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2016 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .94% for Class A, 1.70% for Class C, .69% for Class I, .67% for Class Y and .71% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2016 (Unaudited) Long-Term Municipal Investments - 100.1% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 98.7% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 5,719,100 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,278,520 Alameda Corridor Transportation Authority,
